Citation Nr: 1805821	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-12 897	)	DATE
	)
	)
On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for status post cervical fusion.

2.  Entitlement to an initial rating in excess of 10 percent (prior to August 25, 2017) and an initial rating in excess of 20 percent (from August 25, 2017) for lumbosacral strain with lumbar spondylosis.

3.  Entitlement to an initial rating in excess of 20 percent for left shoulder status post arthroscopic surgery.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to March 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Thereafter, a September 2017 rating decision granted an increased rating of 20 percent for lumbosacral strain with lumbar spondylosis, effective August 25, 2017.

On the Veteran's April 2014 VA Form 9, he requested a hearing before the Board.  However, in a statement received in January 2018, he withdrew such request.


FINDING OF FACT

In a January 2018 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran stated that he wished to withdraw his appeal as to all issues currently on appeal [i.e., entitlement to a higher initial rating for status post cervical fusion, entitlement to higher initial ratings for lumbosacral strain with lumbar spondylosis, and entitlement to a higher initial rating for left shoulder status post arthroscopic surgery]; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking entitlement to a higher initial rating for status post cervical fusion, entitlement to higher initial ratings for lumbosacral strain with lumbar spondylosis, and entitlement to a higher initial rating for left shoulder status post arthroscopic surgery; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a January 2018 written statement, the Veteran stated that he wished to withdraw his appeal as to all issues currently on appeal - i.e., entitlement to a higher initial rating for status post cervical fusion, entitlement to higher initial ratings for lumbosacral strain with lumbar spondylosis, and entitlement to a higher initial rating for left shoulder status post arthroscopic surgery.  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.


ORDER

The appeal as to the claims of entitlement to a higher initial rating for status post cervical fusion, entitlement to higher initial ratings for lumbosacral strain with lumbar spondylosis, and entitlement to a higher initial rating for left shoulder status post arthroscopic surgery is dismissed.



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


